397 Mich. 356 (1976)
245 N.W.2d 26
SZYDLOWSKI
v.
GENERAL MOTORS CORPORATION
Docket No. 56793, (Calendar No. 2).
Supreme Court of Michigan.
Argued May 4, 1976.
Decided August 26, 1976.
Dice, Sweeney & Sullivan, P.C. (by Joseph Levin) for plaintiff.
Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen (by R.E. Rutt and Jeannette A. Paskin) (Frazer F. Hilder, of counsel) for defendant General Motors Corporation.
COLEMAN, J.
Plaintiff's husband, an employee of General Motors, died on February 4, 1969. A claim for workmen's compensation was filed September 16, 1970 and dismissed for no progress on July 26, 1971. A second claim was filed August 26, 1971 and dismissed for no progress December 11, 1972.
Plaintiff filed a wrongful death action in circuit court on February 4, 1972. She claimed that her husband was a GM employee and had received certain injuries during the course of his employment. GM treated the injuries and the death was attributed to the improper administration of medicine and drugs "by non-physician personnel of General Motors Corporation". This was said to violate General Motors' statutorily imposed warranty that employees "would receive `reasonable medical, surgical and hospital services'".
The circuit court granted a motion for summary judgment saying that "Plaintiff's exclusive right is the Workmen's Compensation Act". In reversing, the Court of Appeals held
"that the circuit court does have subject matter jurisdiction, concurrent with the workmen's compensation *358 bureau, to determine whether the exclusive remedy provision, MCLA 418.131; MSA 17.237(131), forces Szydlowski to return to that forum to seek relief. We hold further that Szydlowski's complaint has stated a cause of action sufficient to avoid summary judgment under GCR 1963, 117.2(1)." 59 Mich. App. 180, 186; 229 NW2d 365 (1975).
This is a clearly erroneous conclusion. In Solakis v Roberts, 395 Mich. 13, 20; 233 NW2d 1 (1975), we said that when "an employee's injury is within the scope of the act, workmen's compensation benefits are the exclusive remedy against the employer. MCLA 418.131; MSA 17.237(131)." MCLA 418.841; MSA 17.237(841) provides that "all questions arising under this act shall be determined by the bureau".
The circuit court complaint said plaintiff's husband was a GM employee who received injuries in the course of his employment. Defendant was said to have a statutory duty to provide medical service. This claim is based upon a section of the compensation act. MCLA 418.315; MSA 17.237(315). The complaint concerned matters for the Workmen's Compensation Bureau, not for the circuit court.
In Herman v Theis, 10 Mich. App. 684, 688-689; 160 NW2d 365 (1968), the Court of Appeals made this analysis:
"Acceptance of plaintiff's argument that the workmen's compensation act does not apply because he does not fall under the conditions of recovery, with the result that he should be permitted to go to court on a common-law negligence theory, is contrary to the intent of the legislature in creating the act, i.e., that compensation be provided therein to employees for injury arising out of and in the course of employment. See *359 Andrejwski v Wolverine Coal Co, 182 Mich. 298 [148 N.W. 684] (1914); Johns v Wisconsin Land & Lumber Co, 268 Mich. 675 [256 N.W. 592] (1934). Issues concerning injuries and whether they grew `out of and in the course of the employment relationship' are to be exclusively within the purview of the workmen's compensation department, and the merits of such a claim are to be first evaluated by the department."
The panel "found that a plaintiff's remedy against an employer based on an injury allegedly arising out of an employment relationship properly belongs within the workmen's compensation department for initial determination as to jurisdiction and liability". Also see Federoff v Ewing, 29 Mich. App. 1; 185 NW2d 79 (1970), and St Paul Fire & Marine Insurance Co v Littky, 60 Mich. App. 375; 230 NW2d 440 (1975).
In this case the Court of Appeals panel said "the continuing vitality of [Theis] is open to serious question". We find that Theis accurately states the law and reminds us that the procedures for workmen's compensation cases have been statutorily established. It properly cautions us against a shortcut or circumvention of those procedures.
The Court of Appeals is reversed and the trial court is affirmed.
KAVANAGH, C.J., and FITZGERALD, LINDEMER, and RYAN, JJ., concurred with COLEMAN, J.
WILLIAMS, J.
I concur, with the observation that plaintiff is without prejudice to pursue further action under the Workmen's Compensation Act.
LEVIN, J., took no part in the decision of this case.